Citation Nr: 0924811	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  05-25 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
cardiovascular disease.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Patrick Alberts, Associate Counsel





INTRODUCTION

The Veteran had active service from June 1954 to May 1956.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which denied service connection for coronary 
artery disease with hypertension and history of myocardial 
infarctions, finding that the Veteran had not submitted new 
and material evidence to reopen the claims.


FINDINGS OF FACT

1.  Service connection for cardiovascular disease was denied 
in an unappealed September 1994 rating decision.

2.  The evidence submitted since the time of the September 
1994 decision denying service connection for cardiovascular 
disease is redundant, does not relate to an unestablished 
fact, and does not raise a reasonable possibility of 
substantiating the Veteran's current claim.


CONCLUSION OF LAW

1.  The September 1994 rating decision denying service 
connection for heart disease is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2008).

2.  The evidence received since the time of the September 
1994 rating decision denying service connection for hear 
disease is new but not material, and the claim for service 
connection for heart disease is not reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5103 (West 2002 & Supp. 2009), VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate the claim, and of 
which information and evidence that VA will seek to provide 
and which information and evidence the claimant is expected 
to provide.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) 
additionally held that in claims to reopen, VA's duty to 
notify includes advising him of the information and evidence 
that is necessary to reopen the claim, and of the information 
and evidence necessary to establish entitlement to the 
underlying claim for the benefit sought.  The Court further 
held that VA must, in the context of a claim to reopen, look 
at the bases for the denial in the prior decision and to 
respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.

A May 2003 notification letter explained to the Veteran that 
his claim was previously denied for service connection for 
cardiovascular disability because the evidence did not show 
incurrence or aggravation of the disability in service.  
Furthermore, the Veteran was notified of the type of evidence 
necessary to substantiate his claim. 
Based on the procedural history of this case, the Board 
concludes that VA has complied with any duty to notify 
obligations set forth in 38 U.S.C.A. § 5103(a).

With respect to VA's duty to assist the Veteran, the Board 
notes that pertinent records from all relevant sources 
identified by him, and for which he authorized VA to request, 
were obtained by the RO or provided by the Veteran himself.  
38 U.S.C.A. § 5103A.  Nor is there otherwise any suggestion 
that pertinent evidence remains outstanding, and in any 
event, the Veteran has not authorized VA to obtain any other 
records from any source.  The Veteran was scheduled for a 
hearing before the Board, but failed to appear.  In 
summation, the facts relevant to this appeal have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. 
§§ 5103(a), 5103A, or 38 C.F.R. § 3.159.

New and Material Evidence

Generally, a claim which has been denied in a final rating 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c).  The exception to this rule is 38 
U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Further analysis, beyond consideration of whether the 
evidence received is new and material, is neither required 
nor permitted.  Id. at 1384; Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not previously submitted to agency adjudicators.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

A September 1994 rating decision denied service connection 
for arteriosclerotic heart disease on the basis that there 
was no evidence that cardiovascular disability manifested 
itself during service or within a year of discharge from 
service.  The Veteran was advised of the denial of benefits 
and of his appellate rights, but did not appeal the decision.  
As such, it became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

In August 2003, the RO denied reopening the Veteran's claim 
for heart disease as no new and material evidence was 
presented.  

At the time of the September 1994 rating decision, evidence 
on file included private medical records from Kaiser 
Permanente (including from Francisco Rodriguez, M.D.) 
concerning treatment from December 1990 to January 1994; a VA 
examination report from October 1987; and the Veteran's 
service treatment records (STRs).  The STRs were negative for 
any evidence indicating that the Veteran suffered from an in-
service cardiovascular disease.  The private medical records 
reflected symptoms suggestive of coronary artery disease and 
apical ischemic infarction.  The Veteran complained of chest 
pains which were noted to be probably related to 
gastrointestinal causes.  

Since the September 1994 rating decision, the Veteran 
submitted private medical records from Kaiser Permanente 
dated from January 1998 to June 2003; private medical records 
dated from July 2004 to October 2004 from Anupama Sharma, 
M.D.; and letters from the Veteran's sister and Amal Ballat, 
M.D.  Additionally, the Veteran made a statement supporting 
his claim.  The Kaiser Permanente records indicate that the 
Veteran had ongoing treatment for heart disease.  In her 
letter from October 2003, the Veteran's sister indicated that 
the Veteran has had high blood pressure since 1947.  The 
Veteran's private physician, Dr. Ballat, stated in a letter 
from September 2003 that the Veteran has a history of 
coronary artery disease, hypertension, hypercholesteremia, 
prostate cancer, and diabetes.  In August 2005, the Veteran's 
representative indicated that the Veteran displayed the 
symptoms of high blood pressure in his youth, but these 
symptoms were held in check due to a balance of in-service 
medication and exercise.  She contended that the physical 
demands of service caused his cardiovascular disability.

Although the Veteran did receive treatment during the period 
from January 1998 to October 2004 for cardiovascular 
disability, at no time did the medical treatment records 
suggest that cardiovascular disability was related to active 
service.  Consequently, although the treatment records are 
new, they are not "material."  See Morton v. Principi, 3 
Vet. App. 508 (1992) (observing that evidence of the 
veteran's current condition is not generally relevant to the 
issue of service connection, absent some competent linkage to 
military service).

The Veteran's representative indicates that the Veteran 
displayed symptoms of cardiovascular disability at his 
discharge from service.  The Veteran's separation examination 
was available for review by the Board.  The Veteran was noted 
to have a normal cardiovascular system and blood pressure.  
The Veteran's representative has not submitted any evidence 
to support his contention.

With respect to the statements of the Veteran and his sister, 
the Board notes that lay assertions of medical diagnosis or 
causation cannot serve as a predicate to reopen a previously 
denied claim.  Moray v. Brown, 5 Vet. App. 211, 214 (1995).  
The Board acknowledges that the U.S. Court of Appeals for the 
Federal Circuit has held that lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when a 
layperson is competent to identify the medical condition.  
See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 
2007).  The Board finds, however, that cardiovascular disease 
is not a medical condition subject to identification by a 
layperson.  The Board notes in this regard that in Jandreau, 
the Federal Circuit used a broken leg as an example of a 
medical condition capable of lay identification. Whether a 
particular symptom represents cardiovascular disease is a 
medical question.

For the reasons and bases set forth above, the Board finds 
that the evidence received in conjunction with the claim to 
reopen is not new and material, and does not serve to reopen 
the claim for service connection for cardiovascular disease.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  Having 
found that the evidence is not new and material, no further 
adjudication of this claim is warranted.  See Kehoskie v. 
Derwinski, 2 Vet. App. 31 (1991).




ORDER

New and material evidence not having been submitted, the 
claim for service connection for cardiovascular disease is 
not reopened and the claim remains denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


